DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 02/05.2021.  Claims 1, 4, 9-14 and 16 have been amended and no claims added.  Claims 1-21, 23, 24 and 27 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/05.2021 with respect to the outstanding rejections of claims 9-14 and 16 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims9-14 and 16 under 35 USC 112 have been withdrawn. 

Applicant's arguments filed 08/04/2020 with regard to the outstanding rejections in view of the art of record have been fully considered but they are not persuasive.
In the first page of remarks Applicant points out claim 1 as amended and raises the issue that the Office Action (understood to be that of 11/09/2020) fails to establish that Lalonde discloses .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Gerard Lalonde, US 2012/0266873.
Regarding claim 1, Lalonde discloses a patient interface (Figures 2 and 4, PAP unit 1122 as per Paragraph 55, a patient interface by way of having mask shell 216 as per Paragraph 39 for communication with the airways of a patient) comprising a blower (compressor 312 per Paragraph 51, particularly the embodiment thereof shown in Figure 6B) comprising an impeller (Figure 6B, impellor 612, it is noted that compressor 610 of Figure 6B is a compressor useable as the compressor of Figure 2 a per Paragraphs 22 and 23), a motor for driving rotation of the impeller (640), a blower housing (shroud 636) providing an impeller space (the interior of 636, 636 being a shroud) for housing the impeller (as depicted), a blower inlet (the upper opening of 636 in Figure 6B forming intake path 630) and a blower outlet (619 in Figure 6A), a cushion for contacting a user's face (218 in Figure 4 as per , a mask body (242 cap as per Paragraph 39, thus a mask body) and a frame (216 as per Paragraph 39) for supporting the cushion on a user's face (216 supporting 218 relative to strap connectors 210 thus relative to the head and face of a patient as per Paragraph 41) , the cushion and/or the mask body or frame defining an interior space (the interior of 218 and 216 forming a concavity to receive the nose and mouth of a patient as shown in Figure 7A)  for receiving a flow of gases (pressurized gas directed to the patient as per Paragraph 70) from the blower, wherein the blower is mounted to the mask body or frame (312 being connected to 216 as shown by dashed lines in Figure 4 and the assembled state of Figure 3, 312 also being contained by 242 thus mounted therein) so that the blower is at least partially within the mask body or frame (effectively sandwiched between 242 and 216 as shown in Figure 3 thus within 242), and wherein the blower substantially separates a high pressure side of the mask body (the interior of 216 and 218 facing the patient in use and in communication with the airways, receiving pressure along path 718 as per Paragraphs 51 and 70) or frame from a low pressure side of the mask body or frame (the atmospheric side, of 216 facing away from the patient as shown in Figure 2 and in communication with the atmosphere in use) and wherein the mask body or frame (242, the mask body) is substantially without a wall between the blower and the interior space (as shown in Figures 2 and 4, 242 being to the patient-distal of the interior space and lacking an intervening wall between the blower and the interior space).

Regarding claim 2, the blower is mounted to the mask body or frame (312 being mounted to 216) by a portion of the blower housing (the side of the housing facing 216 as shown in Figure 4) that is radially outside of and/or surrounding the impeller and impeller space
Regarding claim 3, the blower is mounted to the mask body or frame by an outer periphery (the side of the housing facing 216 as shown in Figure 4 taken to include the radial periphery about 612 as shown in 6A) or circumferential portion of the blower housing.
Regarding claim 4, the blower is located within the mask body (wholly within the mask body, being entirely between 242 and 216 as shown in Figure 3) and/or the frame.
Regarding claim 5, the blower is bounded by a perimeter of the mask body (the perimeter of 242 about intake door 226 as per Paragraph 52) around an open front (the front as with respect to a patient, open to atmosphere at 226) or rear of the mask body.
Regarding claim 6, the mask body or frame comprises an inlet (Figure 3, intake door 226 as per Paragraph 52) to the interior space, and wherein the blower is received within the inlet (inward of 226, disposed between 242 and 216 as shown in Figure 3).
Regarding claim 7, said interface comprises the mask body (242) and the frame (216), wherein the frame is a cushion frame (having cushion 218 affixed there-to as shown in Figure 4 thus being a frame relative to a cushion) integrated in a cushion module (the assembly of 216 and 218) with the cushion (218), the cushion frame and/or cushion defining the interior space (the interior of 218 and 216 forming a concavity to receive the nose and mouth of a patient as shown in Figure 7A), and the mask body configured (242 being configured to connect to 510 directly via 213 as per Paragraph 40 and  242 coupling to strap 210, a headgear, by away of 216 and 214 as per Paragraph 41 and It is noted that 242 is not configured to attach 210 directly to itself without intervening features however the recited intended use of the claimed invention, that is to attach to a headgear, does not require a direct coupling without intervening features.  As the structure of Lalonde is capable of performing the intended use, it meets the claim) to attach headgear (the assembly of strap 210 and strap assembly 510 being a headgear, in Figures 2 and 5A as per Paragraphs 41 and 60) to and support the cushion module on (by a user's face.
Regarding claim 8, the blower is mounted to the mask body or the cushion frame (directly mounted to the frame as shown in Figure 4 and mounted to the mask body at least by way of intervening features as shown in Figure 3) to be at least partly received within the cushion module (within the outer perimeter of the module of 216 and 218 when viewed from the front as depicted in Figure 4.  It is noted that it is unclear whether the blower is within a concavity of the module however the Examiner maintains that the claim does not require this condition.  Rather, in light of the plain meaning of within, and in light of Applicant’s disclosure wherein in page 6, the third paragraph the condition of being within is recited to be in the frame of reference of when viewed from the front, the claimed condition is interpreted herein to require a that the blower be within the perimeter of the module at least when viewed from a single direction).
Regarding claim 9, the mask body or frame comprises an mask inlet (242 comprising intake door 226, an inlet as per Paragraph 52, shown in Figure 3) to the interior space (via 312), and wherein the blower is received within the mask inlet (fluidically within the inlet and within 226 relative to the interior of 242), and wherein the mask inlet surrounds the impeller and impeller space of the blower and/or the impeller and impeller space are radially within the mask inlet (the impeller and space being partially surrounded by the curved form of 226 as shown in Figure 3 thus radially there-within).
Regarding claim 10, the motor is located radially within the mask inlet (312 thus the motor thereof being partially surrounded by the curved form of 226 as shown in Figure 3 thus radially there-within).
Regarding claim 11 the blower is located substantially wholly within the mask inlet 
Regarding claim 12, the mask body comprises the mask inlet (224 being a door formed through 242) wherein the mask  inlet extends into the cushion module (taking the inlet to include 234 in Figure 7A, effectively being the flow path from atmosphere, through 242, 312, 234 and 216 into the interior of 216 and 218) so that the blower is at least partly within the cushion module (within the outer perimeter of the module of 216 and 218 when viewed from the front as depicted in Figure 4.  It is noted that it is unclear whether the blower is within a concavity of the module however the Examiner maintains that the claim does not require this condition.  Rather, in light of the plain meaning of within, and in light of Applicant’s disclosure wherein in page 6, the third paragraph the condition of being within is recited to be in the frame of reference of when viewed from the front, the claimed condition is interpreted herein to require a that the blower be within the perimeter of the module at least when viewed from a single direction).
Regarding claim 13, the cushion frame comprises an aperture (the opening of 216 receiving 420 there-at as shown in Figure 4) for gases entry into the interior space (as shown by flow path 716 in Figure 7A), and wherein the aperture receives the mask inlet (receiving 234 there-at and receiving 226 in fluid communication there-with when assembled with 242) to attach the cushion module to the mask body (as whene242, 234 and 216 are assembled as shown in Figure 3).
Regarding claim 14, the mask inlet comprises a ring (taking the inlet to comprise coupling 416 as per Paragraph 57, shown in Figure 4) for receiving the blower.
Regarding claim 15, said interface comprises a cover (226, a cover with respect to 242 and 314)  attached to the mask body or the frame (attached to the frame as shown in Figure 2) or to the blower housing to cover the blower (covering the blower in a direction from below and to the left as shown in Figure 3), the cover comprising a cover inlet (holes 228 as per Paragraph 46) to allow a flow of gases to the blower inlet 
Regarding claim 16, a primary pneumatic connection between the low and high pressure sides of the interface is via a flow path (as shown by 620 and 716 in Figure 7B) through the blower from the blower inlet to the blower outlet (as in the state of Paragraph 50 wherein valve 310 closes vents 238.  It is noted that flow 718 is also directed by way of this flow path, coinciding with 716 through the region of 234 inward of 722 thus the only connections are by way of the flow path shown by 620 and 716).
Regarding claim 17, the patient interface comprises a seal (Figure 4, gasket 410 as per Paragraph 55) between (fluidically between) the blower housing and the mask cushion frame.
Regarding claim 27, a first external surface of the blower (that of 420 facing the interior of 216, taking the blower to comprise 312 along with 416, 234, 410 and 420, effectively an outlet assembly of the blower) is exposed to the high pressure side of the mask body and/or the frame (the interior of 216), wherein a second external surface of the blower (the generally disc-shaped outer surface of 312, such as would face away from the patient and toward 314 in use as depicted in Figure 4)  is exposed to the low pressure side of the mask body  (the atmospheric side, of 216 facing away from the patient as shown in Figure 2 and in communication with the atmosphere in use) and/or the frame, and wherein the second surface is opposite the first surface (opposite relative to the flow path through the blower and also relative to the patient, the first external surface being proximal and facing the proximal, the second externa surface being distal and facing distally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde as applied to claim 17 above in view of Veliss et al., US 2010/0313891. While the gasket and material thereof and cushion are over moulded to the cushion frame in the sense of fitting closely to the frame as required of a gasket and as depicted in Figure 4 by way of 216 and 218 therein, Lalonde does not disclose the seal to comprises a resilient and/or compliant sealing material provided to the blower housing or the mask body or the cushion frame the sealing material over moulded to the blower housing or to the mask body or to the cushion frame wherein the resilient material is over moulded to the cushion frame and is of the same material as the cushion wherein the seal material and the cushion are integrally formed as a unitary member over moulded to the mask body or the cushion frame.
Veliss teaches a seal (Figure 26, protrusion 88, a seal relative to elbow 18 received therein as per Paragraph 139) comprising a resilient sealing material (the silicon of cushion 12 as per Paragraph 117, 88 being a subcomponent of 12) provided to a cushion frame (14 in Veliss), the sealing material overmolded to the cushion frame (as per Paragraph 158) and is of the same material as a cushion (12 apart from 88) wherein the sealing material and cushion are integrally formed as a unitary member (as shown in Figure 33) overmolded to the cushion frame (as per Paragraph 158)
Veliss and Lalonde are analogous in that both are from the field of mask interfaces for positive airway pressure therapy.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant to apply the sealing material of Veliss as the material of the seal in Lalonde and to have the sealing material over moulded to the cushion frame wherein the resilient of the same material as the cushion wherein the seal material and the cushion are integrally formed as a unitary member over moulded to the mask body or the cushion frame as taught by Veliss.  It would have been obvious to do so for the purpose of achieving a gasket and cushion as called for by Lalonde with suitable material known in the art of mask interfaces and further for the purpose as taught by Veliss in Paragraph 158 thereof of reducing assembly steps and manufacturing costs.   
.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde as applied to claim 1 in view of Fu et al., US 2012/0138058.  Said blower comprises a diameter (the outer diameter of the circular form shown in Figure 6A) and an axial length (the vertical height of the housing as depicted in Figure 6B).  312 being generally disc-shaped as depicted it appears that the diameter is larger than the axial length however Lalonde does not disclose particular absolute or relative dimensions whereby the diameter is greater than the axial length.
Fu teaches a diameter (D in Figure 4 alternately 63mm as per Paragraph 184) of a blower (useable in PAP therapy as per Paragraph 2) that is larger than an axial length of the blower (H, alternately 38.5mm).
Fu and Lalonde are analogous in that both are from the field of positive airway pressure therapy.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date .  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde as applied to claim 1 in view of Barlow et al., US 2012/0152255. Lalonde does not disclose said blower to comprise an axial inlet and an axial outlet, the outlet rather being effectively radial as depicted.
Barlow teaches a blower (as per Paragraph 318) of a head-supported PAP therapy system (as per paragraph 15) wherein the blower has an axial inlet and outlet (as per the second embodiment of Paragraph 318).
Barlow and Lalonde are analogous in that both are from the field of positive airway pressure therapy.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Lalonde to have a blower with axial inlet and outlet as the blower thereof as taught by Barlow.  It would have been obvious to do so for the purpose, as taught by Barlow in Paragraph 318, of minimizing noise.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785